953 N.E.2d 932 (2011)
352 Ill. Dec. 251
PEOPLE State of Illinois, respondent,
v.
Bobby FOUNTAIN, petitioner.
No. 112298.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Fountain, 408 Ill.App.3d 33, 348 Ill.Dec. 625, 944 N.E.2d 866 (2011), and is directed to reconsider its decision in light of this court's opinion in People v. Marshall, 242 Ill.2d 285, 351 Ill.Dec. 172, 950 N.E.2d 668 (2011), to determine if a different result is warranted.